 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          PHILIP O EMIABATA,                                CASE NO. C18-1571 MJP

11                                 Plaintiff,                 ORDER ON MOTION FOR IN
                                                              FORMA PAUPERIS STATUS ON
12                  v.                                        APPEAL

13          THE BANK OF NEW YORK
            MELLON TRUST COMPANY NA, et
14          al.,

15                                 Defendants.

16

17          On February 21, 2019, this Court entered an Order of Dismissal in the above-entitled

18   matter. (Dkt. No. 12.) Plaintiff had been given an opportunity to respond to an Order to Show

19   Cause (Dkt. No. 8) and explain his bases for subject matter jurisdiction and venue and failed to

20   do so, leaving the Court with no alternative but to terminate his lawsuit.

21          On March 11, 2019, Plaintiff filed a Notice of Appeal to the Ninth Circuit (Dkt. No. 15),

22   along with a Motion In Forma Pauperis (Dkt. No. 16) requesting to be allowed to continue his

23   IFP status while prosecuting his appeal. In that motion, he cites FRAP 24(a)(3) as grounds for

24   granting the motion. FRAP 24(a)(3) (“Proceeding In Forma Pauperis/Leave to Proceed In



     ORDER ON MOTION FOR IN FORMA PAUPERIS STATUS ON APPEAL - 1
 1   Forma Pauperis”) states that, if the party was granted IFP status in district court (which Plaintiff

 2   was) he may proceed on appeal IFP unless "the district court -- before or after the notice of

 3   appeal is filed -- certifies that the appeal is not taken in good faith." FRAP 24(a)(3)(A).

 4          The Court asserts in no uncertain terms that this appeal is not taken in good faith. The

 5   Order to Show Cause issued in December 2018 laid out, in simple terms with clear references to

 6   case documents and federal statutes, its doubts about whether subject matter jurisdiction existed

 7   and whether the Western District of Washington was the appropriate venue for Plaintiff (a

 8   Texas resident) to sue corporations headquartered in Colorado, Pennsylvania, and Arizona.

 9   (Dkt. No. 16 at 2.) Plaintiff was given three weeks to file a response. He filed nothing. The

10   Court fails to see how his appeal is any more meritorious than the lawsuit itself.

11          This Court hereby certifies that the appeal of this matter is not taken in good faith, and

12   the motion to be granted IFP status on appeal is DENIED.

13

14

15          In accordance with FRAP 24(a)(4),the clerk is ordered to provide copies of this order to

16   Plaintiff (by mail, return receipt requested) and to the Ninth Circuit Court of Appeals.

17          Dated March 14, 2019.



                                                          A
18

19
                                                          Marsha J. Pechman
20                                                        United States Senior District Judge

21

22

23

24


     ORDER ON MOTION FOR IN FORMA PAUPERIS STATUS ON APPEAL - 2
